Title: 6th.
From: Adams, John Quincy
To: 


       We this day returned our books to the library.
       I went immediately after prayers to Mr. Wiggles worth’s; where I found only Mr. Ellery and Miss Peggy: I waited there a short time and went from thence to Mr. Williams’s, but did not find a soul at home. I spent a couple of hours in the evening with Sever at Mr. Gerry’s. Mrs. Gerry was quite unwell, so that we neither saw her nor her Sister.
       Thomas Hammond of Rochester, Plymouth C: was 20 the 17th. of last August. He has a mixture of good and bad qualities, so equally poised, that it is difficult to determine, whether his character may be called good or bad. He has it is said an independent spirit; but I believe few students at this place distinguish properly between independence and impudence: it is certain that Hammond, by this same independent spirit has indisposed every governor of the university against him; and whether this circumstance is much to his credit, an impartial world may determine: he is studious, and has a good knowledge of the Latin Language in particular. As a metaphysician some think him acute, but I have more frequently known him to dispute about words, and dabble with trifles, than to reason with superior judgment or genius. His moral conduct is not wild or extravagant, but at times his profanity, will make the most abandoned, stare. In short if he has any principles they are certainly not such as I should wish a friend of mine to adopt.
      